Citation Nr: 1221407	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  99-15 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Evaluation of residuals of injury to muscle group XIV, currently rated as 10 percent disabling. 

2.  Evaluation of tinnitus, currently rated as 10 percent disabling.  

3.  Evaluation of a bilateral hearing loss disability, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran had active service from December 1950 to September 1954. 

This appeal comes before the Board of Veterans' Appeals  (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

The Veteran testified before the undersigned Veterans Law Judge in September 2002.  A transcript of his hearing has been associated with the record. 

In a January 2010 decision, the Board denied a rating higher than 10 percent disabling for scars of the left thigh.  The issue of evaluation of residuals of injury to muscle group XIV, rated as 10 percent disabling, was remanded for further development.  

The Board notes that the record shows a diagnosis of left hip osteoarthritis which does not appear to be related the disability on appeal.  The issue of entitlement to service connection for left hip arthritis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The issue of evaluation of a bilateral hearing loss disability, rated as noncompensable, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of injury to muscle group XIV is manifested by no more than moderate disability.  

2.  The Veteran's service-connected tinnitus is assigned a 10 percent evaluation, the maximum evaluation authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 10 percent disabling for residuals of injury to muscle group XIV have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a , Diagnostic Code 7804-5314 (2011).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87 , Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the Veteran with the notice required under VCAA by letters dated in December 2008 and March 2010.  The Board notes that the Veteran is challenging the disability evaluation assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  Thus, VA's duty to notify in this case has been satisfied.

Moreover, in September 2002, the Veteran was afforded a hearing conducted before the undersigned VLJ.  At the start of the hearing, the VLJ confirmed the issues on appeal.  During the hearing, the Veteran set forth his arguments and contentions with regards to his left hip and knee manifestations.  This action supplemented VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim. 

LEGAL CRITERIA 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7  (2011). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the disability has not significantly changed and a uniform rating is warranted.

ANALYSIS 

Muscle Group XIV

The Veteran has appealed the assignment of an evaluation of 10 percent disabling for residuals of injury to muscle group XIV.  The disability of Muscle Group XIV is rated 10 percent disabling under the criteria of 38 C.F.R. § 4.73 , Diagnostic Code 7804-5314 (2011).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 7804 addresses scars, while Diagnostic Code 5314 addresses Muscle Group XIV.  The Board notes that the Veteran is separately rated for left thigh scars under Diagnostic Code 7804.  The issue of entitlement to a rating higher than 10 percent disabling for left thigh scars was addressed by the Board in a January 2010 decision.  As that issue has been resolved, it will not be discussed any further in this decision.  

Muscle Group XIV includes the anterior thigh group muscles that function to provide extension of the knee; simultaneous flexion of the hip and flexion of the knee; tension of fascia lata and iliotibial (Maissiat's) band, acting with Muscle Group XVII in postural support of the body, and acting with hamstrings in synchronizing the hip and knee.  These muscles consist of the sartorius, rectus femoris, vastus externus, vastus intermedius, vastus internus, and tensor vaginae femoris.  A slight injury involving Muscle Group XIV warrants a noncompensable (zero percent) rating.  A moderate injury warrants a 10 percent rating; a moderately severe injury warrants a 30 percent rating; and a severe injury warrants a 40 percent rating.  38 C.F.R. § 4.73 , Diagnostic Code 5314 (2011). 

Under DC 5301 through DC 5323, disabilities resulting from muscle injuries are classified accordingly: 

Moderate disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection. (ii) History and complaint. Service department record or other evidence of in-service treatment for the wound. Record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. (iii) Objective findings. Entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 

Moderately severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Entrance and (if present) exit scars indicating track of missile through one or more muscle groups. Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

Severe disability of muscles--(i) Type of injury.  Through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring. (ii) History and complaint. Service department record or other evidence showing hospitalization for a prolonged period for treatment of wound. Record of consistent complaint of cardinal signs and symptoms of muscle disability as defined in paragraph (c) of this section, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. (iii) Objective findings. Ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track. Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area. Muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile. See 38 C.F.R. § 4.56 . 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Service treatment records reveal that the Veteran suffered a puncture wound to the left thigh in March 1951.  He was the driver of a three wheeled tractor.  The gear shift lever passed superficially through his left thigh.  There was pain in the left thigh.  It appeared that the blunt object was passed superficially through the leg at the point carrying a 1 cm piece of skin with it.  Wound, punctured, left thigh was diagnosed.  

The wounds were sutured and dressed.  Ten days following the injury, the Veteran's sutures were removed.  He was asymptomatic and discharged to duty.  The September 1954 separation examination revealed normal findings for the lower extremities.  

Post-service treatment records, including VA as well as private treatment records, dated from October 1959 through March 1981, reflect complaints associated with the residual scars of the left thigh.  The Veteran complained of left upper leg pain in November 1959.  

In June 1979, the Veteran complained of left leg pain.  He related that he tired easily, his leg gave out and that he lost his balance at times.  The VA examination disclosed that he walked with an even, stable, and steady gait.  The limb was held in normal axial line from the hip.  He was able to stand evenly balanced on both lower limbs.  He was diagnosed with findings of residua of soft tissue injury of perforating wounds of the left thigh, marked by scar formations, one over the lateral thigh aspect and the other more anterolateral, the former scar associated with underlying musculofascial loss of the vastus lateralis in the proximal third of the limb.  There was no regional loss of mobility or evidence of impairment of gait.  

In a statement received in March 1998, Dr. C notes that the Veteran suffered a severe puncture wound to his left thigh while serving in the military.  Dr. C. explained that the wound caused the veteran to favor his opposite leg for many years. 

In January 1998, the Veteran expressed that when he bent or put weight on his left knee it caused pain and instability.  

In a May 1998 VA examination, the Veteran gave a history of the injury to his left leg in service.  He noted that, since then, he had experienced problems with his left leg, and that he walked with a limping gait.  He maintained that, because of the imbalance in his gait, he had developed chronic low back pain.  He also noted that he suffered frequent falls as a result of his imbalance.

In another examination in May 1998, the Veteran related that his left thigh scar was occasionally painful on motion and walking; and slowed his movement.  Examination revealed a 3.5 cm. depressed scar located on the left lateral thigh anteriorly and a 4 cm. depressed scar located on the left lateral thigh posteriorly.  The assessment was scars, left lateral thigh.

In an addendum to the above examinations, dated in January 1999, the examiner noted that as per the dermatology examination, there was no muscle atrophy.  There was only a depressed scar.

In March 1999, the Veteran stated that the pain in his left hip and left hip had worsened to include weakness and instability.  In August 1999, the Veteran related that his left leg disability included more than scarring but that he had continuous left leg pain.  

In the May 2000 VA examination, the Veteran complained of weakness and pain at the site of his scars with associated numbness and tingling.  He also reported bilateral groin pain and gluteal pain on the left side.  Examination revealed no swelling, increased heat, or erythema about any of the joints of the left lower extremity.  There was full painless range of motion of the hips bilaterally and no greater than trochanteric tenderness to palpation.  The thigh muscles were well developed and symmetrical.  

Two well healed scars were noted on the lateral aspect of the left thigh, one anterior that was 1.5 inches in length, and one posterior that was 1.75 inches in length.  Sensation to light touch was noted to be decreased over the areas of scarring.  Sensation to light touch was normal in all the dermatomes of the lower extremities bilaterally.  Quadriceps, hamstring, and iliopsoas muscle strength was 5/5 bilaterally.  The Veteran was able to ambulate on his toes and heels without difficulty; his usual gait was within normal limits.  

X rays revealed no left hip, left femur or pelvis fractures.  No hip disorder, no significant bony abnormalities of the left lower extremity and no significant functional deficit on clinical examination of the left hip were diagnosed.  

In a statement received in October 2000, Dr. P expressed that the Veteran was under his care for mild degenerative arthritis in the left hip from a service related injury years ago.  His condition was described as chronic.  

On VA dermatology examination in May 2001, the Veteran indicated that the scars on his left thigh were painful to the touch.  He also complained of pain in the left thigh.  Examination revealed a 3-cm depressed, indurated, tender scar of the left thigh.  There was a second scar adjacent to the first measuring 4-cm, which was depressed, indurated, and tender.  

Dr. C expressed in August 2002 that the Veteran had a well documented history of a service related injury approximately 50 years ago when a rod from a tractor went through the left thigh.  The Veteran described the injury as a through and through soft tissue injury about the left anterolateral thigh region.  There was excessive soft tissue injury including fascia and muscle.  At that time, the Veteran complained of persisting discomfort and weakness in the left leg associated with use.  Clinical examination revealed evidence of skin dimpling over the anterolateral proximal thigh which was adherent to underlying fascia.  Dr. C stated that there was evidence of muscle atrophy consistent with muscle mass loss which accounted for the Veteran's complaints.  The Veteran had full and unrestricted active range of motion about the left hip and left knee.  X rays of the pelvis and lateral hip region were negative for any acute bony pathology per Dr. C.  Status post service related injury to the left thigh with muscle loss was diagnosed.  Dr. C opined that the condition was permanent with no possibility for improvement.  

Per a statement in September 2002, Dr. E related that considering the muscles that were affected at the time of accident it was conceivable that the Veteran's gait and manner of weight bearing have been altered and subsequently causing his hip to show signs of this alteration.  

Examination in September 2007 revealed the left thigh had two scars over the lateral aspect of the thigh.  One was anterior and measured approximately 2-cm in diameter.  The other was posterior and measured 4.5-cm in diameter.  The scars were depressed significantly, particularly the posterior scar.  There was tenderness to palpation over the posterior scar and no tenderness over the anterior scar.  Minimal skin adhesion was noted.  The examiner noted that there was no muscle atrophy, indicating that left thigh circumference was the same as the right, at 52-cm at 14 cm above the patella.  

Left knee range of motion was 0 to 140 degrees without pain.  There was no evidence of fatigue, weakness, or lack of endurance.  There was also no joint effusion and/or tenderness to palpation over the joint line.  Examination revealed negative anterior drawer, McMurray and Lachman test.  The left hip demonstrated no gross deformity.  Range of motion of the left hip revealed flexion to 90 degrees, extension to 10 degrees, external rotation to 25 degrees, abduction to 30 degrees without pain and internal rotation to 10 degrees associated with pain at the end of range of motion.  There was no evidence of fatigue, weakness, or lack of endurance.  There was no muscle atrophy in the left thigh and muscle strength in the left lower extremity was within normal limits.  

Via various statements to include the September 2002 hearing, the Veteran reported daily left leg pain and that his disability affected his gait.  He expressed limitation of motion, instability to include falling, difficulty walking and clicking of the knees.  The Veteran has related having muscle loss and that his left thigh is thinner than his right thigh.  

Based on the evidence of record, the Board finds against the assignment of an evaluation higher than 10 percent disabling for the service-connected residuals of injury to muscle group XIV.  

Initially, the Board notes that Diagnostic Code 5314 generally evaluates muscle injuries resulting from gunshots, shrapnel fragment and/or missiles.  As noted above, the Veteran's injury stems from a vehicular accident in service, it is not the result of a small high-velocity missile or large low-velocity missile as contemplated for the next higher evaluation.  

Service treatment records show that the Veteran had a punctured wound to the left thigh.  Ten days following the injury, the Veteran's sutures were removed, he was considered asymptomatic and discharged to duty.  We also note that the September 1954 separation examination revealed normal findings for the lower extremities.  

As shown above, the Veteran was not hospitalized for a prolonged period of time following his injury.  The punctured wound was sutured and dressed, debridement was not necessary and there is no indication of prolonged infection as a result of the wound.  The criteria for the next higher evaluation contemplates debridement, prolonged infection, or sloughing of soft parts from a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile.  Such has not been shown by the record.  

Regarding scarring, examination in May 1998 revealed a 3.5 cm. depressed scar located on the left lateral thigh anteriorly and a 4 cm. depressed scar located on the left lateral thigh posteriorly.  Examination in May 2000 revealed two well healed scars on the lateral aspect of the left thigh, one anterior that was 1.5 inches in length, and one posterior that was 1.75 inches in length.  Sensation to light touch was decreased over the areas of scarring but sensation to light touch was normal in all the dermatomes of the lower extremities bilaterally.  

Examination in May 2001 revealed a 3-cm depressed, indurated, tender scar of the left thigh.  There was a second scar adjacent to the first measuring 4-cm, which was depressed, indurated, and tender.  Examination in September 2007 revealed the left thigh had two scars over the lateral aspect of the thigh.  The scars were depressed significantly, particularly the posterior scar.  There was tenderness to palpation over the posterior scar and no tenderness over the anterior scar.  Minimal skin adhesion was noted.  

The Board finds that the symptomatology described above is already contemplated in the 10 percent evaluation under Diagnostic Code 5314 as moderate muscle disability under Diagnostic Code 5314 contemplates objective findings of small or linear entrance and exit scars.  Furthermore, we again note that the Veteran is separately rated under DC 7804 for scars of the left thigh and that such was addressed in a prior Board decision.  

While it is shown that the Veteran is unemployed, he is unemployed by reason of retirement.  Per his reported history, he worked as a motorcycle police officer for 33 years.  He retired from the police force in 1988.  Inability to keep up with work requirements is not shown by the record and would be inconsistent with a long career as a police officer.  

Given the nature of the injury and the history of the injury, no more than moderate disability has been shown.  We also note that objective evidence of record at most supports a finding of moderate disability.  

To that end, the Board recognizes that the Veteran has indicated that his gait has been altered by his disability.  In September 2002, Dr. E also expressed that in considering the muscles that were affected at the time of the accident it is conceivable that the Veteran's gait and manner of weight bearing have be altered.  However, we note that Dr. E's statement does not affirmatively state that the Veteran's gait has been altered.  Rather, he merely relates that it is "conceivable."  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  As Dr. E's statement is speculative in nature, we find that his statement lack probative value.  

In any event, the June 1979 VA examination showed no evidence of impairment of gait.  Although examination in May 1998 revealed the Veteran's gait was antalgic, when examined in May 2000 the Veteran's gait was within normal limits.  Examination in September 2007 also found that his gait was normal.  
With the exception of the May 1998 examination, VA examinations have disclosed normal findings.  Of significance, the Veteran's gait was shown to be within normal limits before the May 1998 examination and after the May 1998 examination.  Given that all examinations prior and subsequent to the May 1998 examination have shown his gait to be normal, we find that the May 1998 findings are an anomaly rather than a true depiction of the Veteran's disability.  While we recognize the Veteran's assertions of an impaired gait, the more probative and credible evidence, i.e. the VA examinations, have found his gait to be within normal limits.  

The Board also acknowledges that Dr. C determined that there was evidence of muscle atrophy consistent with the Veteran's complaints.  However, in January 1999 the VA examiner noted that there was no muscle atrophy but only a depressed scar.  In May 2000, VA examination disclosed the thigh muscles were well developed and symmetrical.  Also, the September 2007 VA examination showed no muscle atrophy in the left thigh and muscle strength in the left lower extremity was within normal limits.  

While Dr. C determined that there was evidence of muscle atrophy consistent with the Veteran's complaints, he did not provide any clinical evidence for support.  He indicates that he examined the Veteran but he failed to attach any clinical data to support his medical determinations.  Rather, the findings of no muscle atrophy in the VA examinations are supported by detailed physical examinations of the Veteran.  In particular, the September 2007 VA examination includes x rays and measurements of the left thigh and right thigh.  The September 2007 VA examination found that the left thigh circumference was the same as the right which supports the finding of no muscle atrophy.  Dr. C's finding remains unsupported by clinical evidence while the VA examinations are backed by clinical data.  As such, we have afforded greater probative value to the VA examinations which found no evidence of muscle atrophy than the unsupported findings of Dr. C.  

Also, although Dr. C found in August 2002 that there was evidence of skin dimpling over the anterolateral proximal thigh which was adherent to underlying fascia, as noted, Dr. C's conclusions remains unsupported by clinical evidence and therefore are of lesser probative value.  In any event, there is no showing of loss of deep fascia by Dr. C's statement and/or any other evidence of record.  

The Board has considered the Veteran's statements pertaining to his disability to include his reports of left leg pain, weakness, loss of muscle mass, instability, gait impairment and limitation of motion.  Although the Veteran is competent to report such symptoms, we find that his reports of symptomatology are not credible in light of the objective evidence of record.  To that end, the more probative evidence has shown no impairment in gait and painless range of motion.  While the Veteran contends that his left thigh is thinner than his right, the May 2000 VA examination disclosed the thigh muscles were well developed and symmetrical.  The September 2007 VA examination also indicated that left thigh circumference was the same as the right.  Also, the September 2007 examination found no evidence of fatigue, weakness, lack of endurance, joint effusion and/or tenderness following repetitive motion.  Although the Veteran also reports instability, the more probative evidence has shown no impairment of gait and left thigh muscle strength within normal limits.  The Board has afforded greater probative value to the VA examinations than the Veteran's reports of symptomatology.  The more probative evidence consists of that prepared by neutral skilled professionals at the time of the initial injury and currently.   

At most, the Veteran's symptomatology more nearly approximates a moderate disability as the criteria for the next higher evaluation have not been met.  As noted, the evidence is devoid of a showing of a through and through or deep penetrating wound by a small high velocity missile or large low-velocity missile, hospitalization for a prolonged period for treatment of the wound, and/or evidence of an inability to keep up with work requirements.  We again note that his injury was not the result of a single bullet, small shell or a shrapnel fragment.  38 C.F.R. § 4.56(d).  Also, the more probative evidence is against a showing of palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  

The Board has considered the provisions of DeLuca, supra, and notes that, examination in May 2000 revealed full painless range of motion of the hips bilaterally and no greater than trochanteric tenderness to palpation.  The Veteran was found to have full and unrestricted active range of motion about the left hip and left knee in August 2002.  Furthermore, examination in September 2007 revealed left knee range of motion was to 140 degrees without pain and flexion of the hip limited to 90 degrees without pain.  There was no evidence of fatigue, weakness, or lack of endurance following repetitive motion.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher disability rating for his disability.  The record supports a finding of moderate muscle disability and no more.  As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.  

Tinnitus

Service connection for tinnitus was granted in an April 2009 rating decision, and the RO assigned a 10 percent disability evaluation under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (2011).  The Veteran appeals the assignment of the 10 percent rating.  He contends that he has tinnitus in both ears and that a 10 percent evaluation should be assigned for each ear.  

While we recognize the Veteran's assertions, we find against the claim.  In this regard, under 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, a veteran is limited to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  In this case, the Veteran has been assigned a 10 percent rating for tinnitus.  This is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award an increased schedular evaluation for tinnitus, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).




Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A rating higher than 10 percent disabling for residuals of injury to muscle group XIV is denied.  

An evaluation higher than 10 percent disabling for tinnitus is denied. 


REMAND

The Veteran has appealed the assignment of a noncompensable evaluation for his bilateral hearing loss disability.  There are specific criteria for rating a bilateral hearing loss disability.  Those criteria provide that an examination for hearing impairment "must include a controlled speech discrimination tests (Maryland CNC)." 38 C.F.R. § 4.85(a) (2011).  

The record shows that the Veteran was examined by New Jersey Audiology in August 2008.  The audiological examination from New Jersey Audiology includes speech discrimination test scores.  They do not, however, indicate whether the Maryland CNC word list was used in determining these scores. 

The United States Court of Appeals for Veterans Claims (the Court) has given specific guidance to VA in this situation.  If it is not clear from the examination report whether the Maryland CNC word list was used, the answer to this question cannot otherwise be determined, and the report is relevant to the disposition of the claim, the report must be returned for clarification.  Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a)).  Consequently, a remand is required to determine whether the audiologist who conducted the August 2008 audio examination used the Maryland CNC word list to obtain the speech recognition scores. 

In addition, the audiometric test scores on the August 2008 examination appear in graph format only.  In Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of such a graph, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  Given that the claim is being remanded for clarification with regard to the speech recognition scores, clarification should also be requested with regard to the audiometric scores, specifically, that numerical values for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz , as well as the average of these scores, be provided.

Also, we note that the Veteran was afforded a VA compensation and pension examination in March 2010.  Although a Statement of the Case (SOC) was issued in September 2010, the RO did not address the March 2010 examination findings.  Rather, they discussed the March 2009 examination results only.  As such, to protect the Veteran's procedural due process rights we find that a remand is warranted so that the March 2010 VA examination can be considered by the RO and a Supplemental Statement of the Case (SSOC) be issued thereafter.  See also generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991) (determination of whether an increased evaluation is warranted is to be based on a review of the entire evidence of record).   

Accordingly, the case is REMANDED for the following action:

1. Request clarification from New Jersey Audiology who conducted the August 2008 examination.  Ask whether the speech recognition scores were determined using the Maryland CNC list or another list.  Also, request that numerical values be provided for the pure tone thresholds, in decibels, at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, as well as the average of these scores for the above examination.  

2. After the development is completed above, the RO should issue a Supplemental Statement of the Case (SSOC) which considers the clarification evidence submitted by New Jersey Audiology and the March 2010 audiological examination.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


